[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The defendant's Motion for Return of Property filed January 8, 1998, is granted based on the following.
The parties had a joint savings and annuity with a balance of approximately $110,000. After the first complaint was signed on January 7, 1998, the plaintiff disposed of approximately $103,000 from this account from December 26, 1997 through January 21, 1998, using said funds for her personal use in violation of § 1204 of the Connecticut Practice Book. See Manaker v. Manaker,11 Conn. App. 653, 659 (1987).
The court orders the plaintiff to restore the funds to these accounts, where possible. In the event the funds are not restored, the defendant shall be entitled to a credit for his share of the joint assets of approximately $110,000 as determined by the court at or before the time the final judgment of dissolution is entered. CT Page 413
PETRONI, J.